Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4981 Filed 07/21/21 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 KRISTEN FITZGERALD,
                                               Case No. 2:19-cv-10450
              Plaintiff,
                                               HONORABLE STEPHEN J. MURPHY, III
 v.

 GENERAL MOTORS, LLC, and
 GENERAL MOTORS LIFE
 AND DISABILITY BENEFITS
 PROGRAM FOR SALARIED
 EMPLOYEES,

              Defendants.
                                          /

                           OMNIBUS OPINION AND ORDER

       Plaintiff sued Defendants under § 502(a)(1)(B) of the Employment Retirement

 Insurance Security Act ("ERISA"), 29 U.S.C. § 1132(a)(1)(B), to overturn a denial of

 disability benefits. ECF 1, PgID 19–21. Plaintiff also claimed that Defendants

 violated her right to a full and fair review under ERISA § 503, 29 U.S.C. § 1133, and

 that she is entitled to an order compelling production of relevant documents, per diem

 penalties against Defendants, interest, costs, and attorney's fees. Id. at 21–27. The

 parties cross-moved for judgment on the administrative record, ECF 42; 43, and

 Plaintiff moved for summary judgment on the document production claim, ECF 44.

 The Court reviewed the briefs carefully and finds that a hearing is unnecessary. See

 E.D. Mich. LR 7.1(f). For the following reasons, the Court will remand the case to the

 Plan Administrator for further review and deny the pending motions.




                                           1
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4982 Filed 07/21/21 Page 2 of 17




                                      BACKGROUND

          Defendants provided Plaintiff with disability benefits. ECF 38-1. Plaintiff

 worked for General Motors as a "Senior Performance Engineer." ECF 1, PgID 5. Then,

 in April 2017, Plaintiff stopped working and alleged that she was disabled due to

 depression, anxiety, and ADHD. See ECF 39, PgID 919, 921.1 She further alleged that

 Defendants then began paying "Sickness and Accident" ("S&A") benefits to her. ECF

 1, PgID 10.

          In March 2018, Defendants informed Plaintiff that if she "continue[d] to be

 totally disabled and receive[d] [S&A] or Salary Continuance benefits for the

 maximum period to which [she was] entitled, [she] may be eligible for monthly

 Extended Disability Benefits" ("EDB"). ECF 39, PgID 1777. Defendants also told

 Plaintiff that if she were to apply for EDB, then she would have to fill out a

 "Statement of Claim for [EDB] form." Id.

          On April 3, 2018, Plaintiff filled out an EDB claim form. Id. at 1788–89.

 Defendants later denied Plaintiff's EDB claim because "there was insufficient

 medical evidence to substantiate total disability for [EDB] purposes." Id. at 1803. The

 denial stated that Plaintiff's claim "was reviewed by [an] internal [m]edical

 [s]pecialist." Id. Plaintiff later requested a copy of her claim file. Id. at 1799.

 Defendants then provided "the medical information that [was] used in the review that

 lead [sic] to the denial of" Plaintiff's benefits. Id. at 1805.




 1   The claim file, docketed as ECF 39, is sealed.


                                               2
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4983 Filed 07/21/21 Page 3 of 17




       In response, and through counsel, Plaintiff again requested her entire claim

 file. Id. at 1819–20, 1829–30. Plaintiff's counsel noted in the request that Defendants'

 previous "response did not contain the internal medical review that" multiple

 correspondences stated, "the Denial depended upon." Id. at 1819.

       Next, Plaintiff appealed her EDB claim denial through Defendants' internal

 appeal system. Id. at 1885–1906. She argued that her own extensive medical records

 supported her disability claim. Id. at 1890–1900. She also argued that Defendants

 abused the ERISA claim process by not providing her with her full claim file, id. at

 1901–03, that Defendants erred when they denied the claim because one of

 Defendants' claim reviewers noted that the claim was supported, id. at 1903–04, and

 that Defendants miscalculated her years of service, id. at 1904–05.

       After further review, Defendants denied Plaintiff's appeal. Id. at 1994–96.

 Defendants' denial was based in part on a record review by "Dr. Carol Flippen, a

 General Motors Psychiatric Consultant." Id. at 1995. The denial letter specifically

 stated that "Dr. Flippen's review, which summarize[d] her decision and rationale"

 was "enclosed" with the denial letter. Id. at 1996. After Defendants denied the

 internal appeal, Plaintiff filed the present case. ECF 1.

                              STANDARD OF REVIEW

       The parties disagree as to the applicable standard of review. Plaintiff argues

 that under the Secretary of Labor's claims procedure regulation, 29 C.F.R.

 § 2560.503-1, de novo review applies. ECF 43, PgID 4441–42; ECF 47, PgID 4775–77.

 But Defendants argue that an arbitrary and capricious standard applies under the




                                            3
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4984 Filed 07/21/21 Page 4 of 17




 ERISA Plan. ECF 42, PgID 4399–4400; ECF 45, PgID 4665–68. The Court must

 therefore determine the applicable standard of review.

       Section 2560.503-1(h)(1) mandates that all "employee benefit plan[s] shall

 establish and maintain a procedure by which a claimant shall have a reasonable

 opportunity to appeal an adverse benefit determination to an appropriate named

 fiduciary of the plan, and under which there will be a full and fair review of the claim

 and the adverse" decision. If there is no full and fair review, "the claim or appeal is

 deemed denied on review without the exercise of discretion by an appropriate

 fiduciary." § 2560.503-1(l)(2)(i). Thus, the Court must review the administrator's

 decision de novo if there is no full and fair review.

       Before deciding whether there was a full and fair review, the Court must first

 determine what version of § 2560.503-1 applies. At issue is paragraph (h)(4) of the

 regulation that explains the circumstances in which a claimant was not entitled to a

 full and fair review of his or her claims. See § 2560.503-1(h)(4). The current version

 of the regulation states that paragraph (h)(4)'s full and fair review does not apply to

 "claims for disability benefits filed under a plan from January 18, 2017 through April

 1, 2018." § 2560.503-1(p)(4).

       Here, Plaintiff argues that paragraph (h)(4)'s full and fair review applies

 because she filed her EDB claim on April 3, 2018. ECF 43, PgID 4441 (noting that

 the current version of the regulation became effective April 1, 2018); ECF 51, PgID

 4968 (noting that Plaintiff's EDB claim is dated April 3, 2018). But Defendants argue

 that paragraph (p)(4) of the regulation applies instead because Plaintiff first claimed




                                             4
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4985 Filed 07/21/21 Page 5 of 17




 a disability in April 2017 and first received S&A benefits in May 2017. ECD 45, PgID

 4666; ECF 49, PgID 4907–08.

       Based on the Court's review, no federal court has interpreted 29 C.F.R.

 § 2560.503-1(p)(4). The Court must therefore interpret the regulation based on its

 plain text. See Roebuck v. USAble Life, 992 F.3d 732, 740 (8th Cir. 2021) (Grasz, J.)

 (Adopting an "interpretation . . . [that] does not contradict the plain terms of the

 ERISA regulation."). Indeed, as Justice Gorsuch explained, interpreting a regulation

 is the same as "interpreting any other written law: We 'begin our interpretation of

 the regulation with its text' and, if the text is unclear, we 'turn to other canons of

 interpretation' and tie-breaking rules to resolve the ambiguity." Kisor v. Wilkie, ---

 U.S.---, 139 S. Ct. 2400, 2446 (2019) (Gorsuch, J., concurring) (quotation omitted).

       Here, the regulation's plain text states that paragraph (h)(4)'s full and fair

 review does not apply "to claims for disability benefits filed under a plan from January

 18, 2017 through April 1, 2018." § 2560.503-1(p)(4) (emphasis added). The regulation

 defines a "claim for benefits" as "a request for a plan benefit or benefits made by a

 claimant in accordance with a plan's reasonable procedure for filing benefits claims."

 § 2560.503-1(e). Thus, the question is when did Plaintiff deliver her EDB claim to

 Defendants.

       The record easily resolves the question. Defendants informed Plaintiff that if

 she were to apply for EDB, then she had to complete a "Statement of Claim for" EDB

 form. ECF 39, PgID 1777. Plaintiff did just that—she signed and dated her claim

 form on April 3, 2018. Id. at 1788. Because Plaintiff signed and dated her claim on




                                            5
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4986 Filed 07/21/21 Page 6 of 17




 April 3, 2018 the claim was clearly delivered to Defendants after April 1, 2018 and

 thus § 2560.503-1(h)(4) applies because the EDB request occurred outside the dates

 considered in (p)(4). See § 2560.503-1(p)(4).

       Because paragraph (h)(4) applies, the Court must determine whether Plaintiff

 received a "full and fair" review. A full and fair review under the regulation requires

 "that, before the plan can issue an adverse benefit determination on review on a

 disability benefit claim based on a new or additional rationale, the plan administrator

 shall provide the claimant, free of charge, with the rationale." § 2560.503-1(h)(4)(ii).

 "[T]he rationale must be provided as soon as possible and sufficiently in advance of

 the day on which the notice of adverse benefit determination on review is required to

 be provided." Id.

       Here, Defendants' determination on review relied on a record review by Dr.

 Flippen. ECF 39, PgID 1995–96. But Defendants did not provide Plaintiff with Dr.

 Flippen's rationale until they sent the denial of benefits letter. Id. at 1996 ("Enclosed

 you will find Dr. Flippen's review, which summarizes her decision and rationale.").

 Defendants therefore violated § 2560.503-1(h)(4)(ii) and did not provide Plaintiff with

 a full and fair review. Because Plaintiff did not receive a full and fair review, the

 Court must review the EDB claim de novo.

        Under a de novo review, the Court "determine[s] whether the [plan]

 administrator . . . made a correct decision." Hoover v. Provident Life & Acc. Ins., 290

 F.3d 801, 808–09 (6th Cir. 2002) (omission in original) (quotation omitted). In

 particular, the Court "must take a 'fresh look' at the administrative record but may




                                            6
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4987 Filed 07/21/21 Page 7 of 17




 not consider new evidence or look beyond the record that was before the plan

 administrator." Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d 609, 616 (6th Cir.

 1998). Finally, under de novo review, the Court may remand the case to the plan

 administrator "where further fact-finding is necessary to determine claimant

 eligibility for benefits." Javery v. Lucent Tech. Inc. Long Term Disability Plan for

 Mgmt. or LBA Emps., 741 F.3d 686, 699 (6th Cir. 2014).

                                    DISCUSSION

       The parties cross-moved for judgment on Plaintiff's claim for ERISA

 employment benefits and the claim that Defendants violated her procedural due

 process rights. ECF 42; 43. Plaintiff also moved for summary judgment on the claim

 for her request to compel documents and for fees. ECF 44. The Court will address

 each claim in turn.

 I.    Long Term Disability Claim

       The Sixth Circuit has explained that "[t]o succeed in [her] claim for disability

 benefits under ERISA, Plaintiff must prove by a preponderance of the evidence that

 [s]he was 'disabled,' as that term is defined in the Plan." Javery, 741 F.3d at 700–01.

       Under the Plan, "disabled" means "that the [e]mployee is wholly prevented

 from engaging in any employment or occupation for remuneration or profit as a result

 of bodily injury or disease, either occupational or non-occupational in cause." ECF 38-

 1, PgID 627.2 Because the parties do not dispute the Plan's terms, the Court's review




 2Although the Plan uses the term "totally disabled," ECF 38-1, PgID 627, the Court
 will use the term "disabled" in its Order.


                                           7
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4988 Filed 07/21/21 Page 8 of 17




 is straightforward: the Court must examine the evidence in the administrative record

 and decide whether Plaintiff is "disabled" under the Plan. Conway v. Reliance

 Standard Life Ins. Co., 34 F. Supp. 3d 727, 732 (E.D. Mich. 2014). The Court's review

 must "take into account all of the medical evidence, giving each doctor's opinion

 weight in accordance with the supporting objective medical evidence supporting the

 doctors' opinions." Bragg v. ABN AMRO N. Am., Inc., 579 F. Supp. 2d 875, 896 (E.D.

 Mich. 2008) (citing Crider v. Highmark Life Ins. Co., 458 F. Supp. 2d 487, 505 (E.D.

 Mich. 2006)).

       With that in mind, the Court need not give "special weight" to a treating

 doctor's opinion. See Black & Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003).

 And if a treating physician's opinion is unsupported by clinical records, then the

 Court will discount the opinion's weight. White v. Standard Ins. Co., 895 F. Supp. 2d

 817, 848 (E.D. Mich. 2012) (citing Maleszewski v. Liberty Life Assur. Co. of Boston,

 No. 09–13926, 2010 WL 1416995, at *10 (E.D. Mich. Apr. 8, 2010)). The Court will

 now address whether Plaintiff proved by a preponderance of the evidence that she is

 entitled to EDB.

       Plaintiff argued that she was "unable to work in her job or in her work location"

 and that Defendants offered only "a critique of [Plaintiff's] submission by two file

 reviewers, neither of whom ever personally examined [Plaintiff] or were medically

 qualified to conduct such a review." ECF 43, PgID 4443. Defendants, in contrast,

 suggest that the record evidence supported the EDB denial. ECF 42, PgID 4401–05.




                                           8
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4989 Filed 07/21/21 Page 9 of 17




       To determine whether Plaintiff could not work as a result of bodily injury or

 disease the Court will analyze whether the record supported Defendants' decision.

 And to start, Plaintiff's doctor, Alexander Sackeyfio, diagnosed Plaintiff with major

 depressive disorder (severe and recurrent) and ADHD. ECF 39, PgID 921. He also

 noted that Plaintiff was "[h]aving trouble sleeping" had "dull headaches," that her

 hair was falling out, and that she had no appetite. Id. at 932. As a result, Dr.

 Sackeyfio found, in June 2017, that Plaintiff was "unable to engage in stress[ful]

 situations or engage in interpersonal relations." Id. at 937. Later, in September 2017,

 Dr. Sackeyfio appeared to find that Plaintiff was beginning to have seizures and noted

 that Plaintiff was "not ready to return to work [until] on a safe anticonvulsant." Id.

 at 972. Next, in October 2017, Dr. Sackeyfio found that Plaintiff "[c]annot do any

 work" and "will not be able to return to her regular job." Id. at 989. Dr. Sackeyfio also

 noted that Plaintiff struggled "to take in what [she] read[s]," "can't put words

 together," and has poor concentration. Id. at 999, 1012, 1014.

       Dr. Sackeyfio claimed that Plaintiff's condition was worsening, and in January

 2018, he noted that she fell off a ladder. Id. at 1807. In the same report, Dr. Sackeyfio

 noted that Plaintiff tried kick boxing, but that after the kick boxing session Plaintiff

 was "out of it [until] the next day." Id. And, in February 2018, Dr. Sackeyfio again

 concluded that he did "not [foresee] [Plaintiff] returning to work ever." Id. at 1757. In

 sum, Dr. Sackeyfio found that Plaintiff "is totally disabled from performing the

 material duties of any gainful occupation, sedentary or non-sedentary, on a full or

 part-time basis." Id. at 2497.




                                            9
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4990 Filed 07/21/21 Page 10 of 17




       Plaintiff's clinical therapist, Dr. Mitchell Klein, also found that she had "(1)

 epilepsy, including seizures of multiple types recurrent through the present; (2)

 cognitive disability; (3) polymyalgia rheumatica; (4) undifferentiated connective

 tissue disease; (5) major depressive disorder; and (6) anxiety." Id. at 2445. Dr. Klein

 also noted that Plaintiff struggled to participate in conversations, analyze

 information, and make decisions. Id. at 2446. Finally, he noted that he believed

 Plaintiff could not "perform[] the material duties of any gainful occupation, sedentary

 or non-sedentary, on a full or part-time basis." Id. at 2447.

       Plaintiff also supplied Defendants with her medical records from neurologist

 Dr. Neil Gilbert. Dr. Gilbert diagnosed Plaintiff with temporal lobe epilepsy, brain

 lesions, and high blood pressure. Id. at 3629. After prescribing Plaintiff with multiple

 anticonvulsants, he settled on Keppra. Id. at 1685, 2516, 3663. But, even with that

 medication, Dr. Gilbert reported in February 2018 that Plaintiff still had "difficulty

 understanding a conversation[,]" and "difficulty in processing information and

 decision making as well as learning new things." Id. at 3611. He noted that he agreed

 with Plaintiff's desire to "work as a part-time [worker] as [sic] available" and that she

 would have "significant difficulty in handling a full time job at this time." Id. at 3617.

 Thus, Dr. Gilbert's opinion that Plaintiff could at least work part time differs from

 the opinions of Plaintiff's other two medical providers.

       Next, Plaintiff underwent an independent medical examination with Dr.

 Bradley Sewick. Id. at 3590–3601. After examining Plaintiff and reviewing her

 medical file, Dr. Sewick found that Plaintiff "would like to be able to return to work[,]




                                            10
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4991 Filed 07/21/21 Page 11 of 17




 but given the overall impression, she is not capable of competitive employment at this

 time on a general basis." Id. at 3600. He also noted that, based on his review of the

 records, Plaintiff had been incapable of competitive employment "for well over a

 year." Id.

        Finally, Plaintiff supplied Defendants with records and an affidavit from her

 treating rheumatologist, Dr. Martin Pevzner. Dr. Pevzner swore that he diagnosed

 Plaintiff with "Connective Tissue Disease" in 2011. Id. at 2624. He further explained

 that the disease causes "muscle weakness, joint pain, and problems with internal

 organs." Id. The disease also contributed to Plaintiff's "impairment of concentration,

 retention, and information processing." Id. at 2625. Dr. Pevzner also diagnosed

 Plaintiff with "polymyalgia rheumatica" which caused Plaintiff "severe pain in

 multiple joints, including her shoulders and pelvic girdle," "gelling phenomena,

 sensory loss in the upper extremity, and radiculopathy." Id. Dr. Pevzner further noted

 that due to brain lesions, he prescribed Plaintiff with Prednisone. Id. "[S]ide effects

 of Prednisone include confusion, emotional imbalance, and changes in vision." Id. at

 2625. And Dr. Pevzner noted that Plaintiff had "been suffering from symptoms

 similar to [the side effects of Prednisone] for a number of years, and the use of

 Prednisone, while not the chief cause of the [] symptoms, may be exacerbating them."

 Id. at 2626. Thus, Dr. Pevzner found that due to her medical issues and "extensive

 prescription regimen" Plaintiff would be unable to "perform[] the material duties of

 any gainful occupation, sedentary or non-sedentary, on a full or part-time basis." Id.

 at 2627.




                                           11
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4992 Filed 07/21/21 Page 12 of 17




       In sum, Plaintiff argues that Defendants erred in denying her EDB claim based

 on the five medical providers' records and opinions discussed. Defendants, however,

 argue that the evidence supports their denial. ECF 42, PgID 4401–05. But

 Defendants acknowledge that remanding the case to the Plan Administrator is

 appropriate if the Court finds a deficiency in the administrative process. ECF 45,

 PgID 4676.

       Defendants rely primarily on Dr. Sackeyfio's analysis of Plaintiff's initial EDB

 claim denial. In it, Dr. Sackeyfio stated that he hoped after a few months of therapy

 Plaintiff could return to work. Id. at 919. In an August 2017 letter to Dr. Sackeyfio,

 Dr. Gilbert (Plaintiff's neurologist) noted that Plaintiff's confusion had improved. Id.

 at 965. And, in January 2018, Dr. Sackeyfio found Plaintiff was "mentally capable of

 transacting personal affairs (for instance the endorsing of checks) with the realization

 of the nature and consequences of such acts." Id. at 1039. He also reported that

 Plaintiff had mildly-impaired judgment, but that she had no short- or long-term

 memory deficiencies, and that she had no paranoia or psychosis. Id. at 1038. Around

 that same time, the Social Security Administration denied Plaintiff's claim for

 disability benefits because she was "not disabled under" the Administration's rules.

 Id. at 1045.3



 3 Defendants cited an independent psychological review by a "Dr. Jones," and a
 records review from Dr. Flippen. ECF 42, PgID 4392–98. But Plaintiff argues that
 Dr. Jones never submitted the required written report and that she never had an
 opportunity to review Dr. Flippen's report. ECF 43, PgID 4428, 4442. The Court can,
 however, resolve the instant motions without relying on either Dr. Jones's or Dr.
 Flippen's disputed reviews because, as discussed throughout the opinion, evidence
 from Plaintiff's treating physicians and medical experts shows that there is a dispute


                                           12
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4993 Filed 07/21/21 Page 13 of 17




       Defendants also highlight Dr. Sackeyfio's March 2018 assessment that

 Plaintiff could not "return to her job." Id. at 1786. Defendants argue, and the Court

 agrees, that Dr. Sackeyfio's assessment did not mean that Plaintiff could never return

 to work; it simply meant she would be unable to return to her former job. Id.; see ECF

 45, PgID 4661. Defendants argue that Dr. Gilbert's August 2018 report supports the

 assessment. ECF 45, PgID 4662. Dr. Gilbert's report noted that Plaintiff would like

 to return to work part time, and that he supported Plaintiff's desire to return to work.

 ECF 39, PgID 2242. ("[Plaintiff] would like and I agree to work as [] part-time is

 available . . . ."). Thus, Defendants argue that Plaintiff has not shown that she is

 "precluded from any work." ECF 42, PgID 4404. And, to be entitled to disability

 benefits under the Plan, Plaintiff must "provide medical evidence satisfactory to the

 Carrier establishing that [she] is wholly prevented from engaging in any employment

 or occupation for remuneration or profit as a result of bodily injury or disease." ECF

 38-1, PgID 627.

       Defendants' argument is persuasive, but the record is unclear as to whether

 Plaintiff cannot work in any capacity (including part-time work) or cannot work at

 her former job (while other jobs may be possible). As a result, the Court will exercise

 its discretion and remand the matter to the Plan Administrator for further fact-

 finding about whether Plaintiff is disabled under the Plan, or whether she can work




 regarding whether she is able to work part time or if she is fully disabled.
 Additionally, if any new medical reviews are required on remand, the Court advises
 that the Plan Administrator ensure they are conveyed to Plaintiff as required under
 ERISA and the Plan.


                                           13
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4994 Filed 07/21/21 Page 14 of 17




 part time. Javery, 741 F.3d at 699 (holding that a district court has the authority to

 remand a case to the Plan Administrator for further fact-finding). Remanding the

 case to determine whether Plaintiff can work part time "will allow for a proper

 determination of whether" Plaintiff "is entitled to long-term disability." Elliott v.

 Metro. Life Ins. Co., 473 F.3d 613, 622–23 (6th Cir. 2006) (noting that remand is

 appropriate because the Court is "not [a] medical specialist[] and that judgment" as

 to whether Plaintiff is disabled is not for the Court to make).

       Finally, the Court need not address the employment start date issue. See ECF

 42, PgID 4405–09; ECF 43, PgID 4445–47. For one, deciding the issue is unnecessary

 if the Plan Administrator determines on remand that Plaintiff was not totally

 disabled. Although Plaintiff argues that her employment start date is relevant to

 determine the amount of her EDB, ECF 43, PgID 4446, the issue will be moot if the

 Plan Administrator finds she is not disabled. And the Court will not rule on a

 potentially moot issue because the Court cannot issue an advisory opinion. See

 Fialka-Feldman v. Oakland Univ. Bd. of Tr., 639 F.3d 711, 715 (6th Cir. 2011) ("The

 'case or controversy' requirement prohibits all advisory opinions, not just some

 advisory opinions and not just advisory opinions that hold little interest to the parties

 or the public."). Thus, the Court will not adjudicate the employment start date issue

 at this time. If Plaintiff is dissatisfied with the Plan Administrator's determination

 on remand, she may again appeal.




                                            14
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4995 Filed 07/21/21 Page 15 of 17




 II.    Procedural Due Process Claim

        Plaintiff alleged that she is entitled to "an award of full retroactive benefits"

 because of Defendants' "procedural violations affecting the outcome of an otherwise

 valid disability claim." ECF 1, PgID 22–23. Because the Court has not determined

 whether Plaintiff had a valid disability claim, the Court must deny judgment without

 prejudice to either party on the procedural due process claim.

 III.   Per Diem Penalty Claim

        Last, Plaintiff moved for summary judgment on her per diem penalty claim.

 ECF 44. Plaintiff alleged that she is entitled to per diem penalties from Defendants

 under 29 U.S.C. § 1132(c) because Defendants "failed to produce key plan documents"

 that "were of material importance." ECF 44, PgID 4452–55, 4462. Plaintiff

 specifically claims that Defendants did not produce a "GM Retirement Plan

 Document." Id. at 4454. Defendants respond that Plaintiff never requested the Plan

 in writing, the Plan "is not an instrument under which the [GM] Disability Plan is

 established or operated," and Defendants did not rely on the Plan when denying

 Plaintiff's claim. ECF 46, PgID 4716.

        But the Court need not resolve the dispute now: Plaintiff's motion states that

 the "Retirement Plan document is of considerable importance as its method of

 calculating benefits is incorporated into" the Plan at issue. ECF 44, PgID 4464. As

 stated earlier, though, the Court need not calculate the benefits amount of Plaintiff's

 EDB claim because it is remanding the case to the Plan Administrator to find

 additional facts related to whether Plaintiff is disabled. Thus, a determination of




                                           15
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4996 Filed 07/21/21 Page 16 of 17




 whether the Retirement Plan is a "relevant document" under § 1132(c) would be

 premature. The Court will exercise its discretion and decline to award Plaintiff the

 per diem penalty at this time. § 1132(c) (noting that a plan administrator "may in the

 [C]ourt's discretion, be personally liable" for a per diem penalty if it refuses to provide

 necessary information to Plaintiff). And the summary judgment motion will be denied

 without prejudice.

                                     CONCLUSION

        The Court will deny the cross-motions for judgment on the administrative

 record. Instead, the Court will remand the case so the Plan Administrator can find

 additional facts about whether Plaintiff is disabled under the Plan. Because the Court

 is remanding the case, it will deny summary judgment on Plaintiff's document

 production claim without prejudice. If Plaintiff is dissatisfied with the Plan

 Administrator's decision on remand, she may again appeal to the Court. The Court

 will, however, hold the Judgment for ten days, and require the parties to submit a

 joint status report within eight days of the Order stating whether they would like to

 attend a settlement discussion with a skilled federal mediator before Judgment is

 entered. Mediation prior to remand would be a beneficial, efficient and cost-effective

 way to resolve the case.

                                         ORDER

       WHEREFORE, it is hereby ORDERED that Defendants' motion for

 judgment on the record [42] is DENIED.




                                             16
Case 2:19-cv-10450-SJM-RSW ECF No. 52, PageID.4997 Filed 07/21/21 Page 17 of 17




       IT IS FURTHER ORDERED that Plaintiff's motion for judgment on the

 record [43] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff's motion for summary judgment

 [44] is DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that the case is REMANDED to the Plan

 Administrator for the reasons stated above.

       IT IS FURTHER ORDERED that the Court will HOLD judgment for TEN

 days and require the parties to FILE the above-described joint status report within

 EIGHT days of this Order.

       This is a final order.

       SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: July 21, 2021

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on July 21, 2021, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         17
